Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00878-CR

                                   Thomas Robert GILCHRIST,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 38th Judicial District Court, Uvalde County, Texas
                                Trial Court No. 2017-04-13013-CR
                            Honorable H. Paul Canales, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 6, 2020

DISMISSED FOR WANT OF JURISDICTION

           On December 19, 2019, appellant Thomas Robert Gilchrist filed a pro se notice of appeal

seeking to appeal an order denying his “Pretrial Motion to Dismiss Prosecution with Prejudice”

and “Motion to Dismiss Abuse – Prosecutorial Misconduct.” The clerk’s record contains a copy

of this order signed on December 16, 2019, but it does not include a judgment of conviction. When

the Uvalde County District Clerk filed the clerk’s record, it also informed us that there was no

judgment of conviction against appellant. The district clerk added that trial is set for July 7, 2020.
                                                                                      04-19-00878-CR


       In general, we have jurisdiction to consider an appeal by a criminal defendant only when

the trial court has signed a judgment of conviction. Apolinar v. State, 820 S.W.2d 792, 794 (Tex.

Crim. App. 1991). We do not have jurisdiction to review interlocutory orders unless that

jurisdiction has been expressly granted to us by law. Id. Rulings on pretrial motions are

interlocutory and consequently, not subject to immediate appeal. Ex parte Smith, 178 S.W.3d 797,

801 (Tex. Crim. App. 2005). We also have not found any constitutional or statutory authority that

would permit an interlocutory appeal from an order denying a pretrial motion for prosecutorial

misconduct.

       Because there was no judgment of conviction, we ordered appellant to file a response

showing why we should not dismiss this appeal for want of jurisdiction. In that order, we advised

appellant that if no satisfactory response was filed within the time provided, we would dismiss the

appeal for want of jurisdiction. Appellant filed a timely response, agreeing this court does not

have jurisdiction to hear this appeal. Because there is no final judgment or appealable interlocutory

order in this matter, we dismiss the appeal for want of jurisdiction.

                                                  PER CURIAM

Do Not Publish




                                                -2-